Citation Nr: 1030923	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  03-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for neurological damage to the 
right arm and hand associated with residuals of a gunshot wound 
(GSW) to the right upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1970 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in June 2006 and September 2009.  This 
matter was originally on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

A diagnosis of probable radial nerve injury has been related by 
competent medical evidence to service-connected right arm gunshot 
wound.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a radial nerve injury 
is causally related to service-connected right arm gunshot wound.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran seeks service connection for neurological damage to 
the right arm and hand associated with residuals of a gunshot 
wound to the right upper arm.  In support of his claim, the 
Veteran submitted a statement in February 2002 that he believed 
the muscle injury had caused neurological damage in his right arm 
extending down through his hand and fingers.  The Veteran stated 
that he experienced alternating pain and numbness down through 
his right arm into the hand, that his grip had weakened, and that 
fingers of his right hand become so stiff that he must use his 
left hand to straighten them.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a); see also 38 C.F.R. § 4.14.  

Service connection has been established for residuals, gunshot 
wound, right upper arm involving muscle groups (MG) V and VI.  
The function of MG V involves elbow supination (1) (long head of 
biceps is stabilizer of shoulder joint): flexion of elbow (1, 2, 
3). This provision further notes flexor muscles of the elbow: (1) 
biceps; (2) brachialis; (3) brachioradialis. The function of MG 
VI involves extension of the elbow (long head of triceps is 
stabilizer of the shoulder joint). This provision further 
provides - extensor muscles of the elbow (1) triceps; (2) 
anconeous.  See 38 C.F.R. § 4.73, Diagnostic Codes 5305 and 5306.

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The Veteran filed his original claim for service connection in 
January 1975.  The Veteran noted on his application for 
compensation that while in the service, he was on leave and was 
shot in his right arm.  The Veteran noted, "All the fragments of 
the bullet were not removed because some of them were to[o] small 
and they are resting lose to or on the nerves in my arm."

The Veteran's service treatment records show that in June 1971, 
he was shot as he left an alley where he had just won money 
gambling.  The police report indicated that the wound was made by 
a small caliber bullet, type weapon unknown.  

VA examination conducted in May 1975 demonstrated a strip of 
"funny feeling" paresthesia from just below the elbow, anterior 
surface, forearm upper 2/3 about three inches wide and tapers to 
almost a point at junction lower and middle thirds forearm.  Grip 
and strength were normal.  

An EMG conducted in 1990 demonstrated right median and ulnar 
motor conduction studies, the right median ulnar palmar SNAPs, 
and the needle examination of the right upper extremity muscles 
were normal.

The Veteran underwent VA examination in December 1994.  The 
Veteran reported numbness in his hand since the time of his 
injury and tightness in his hand.  Physical examination 
demonstrated tenderness to palpation over the ulnar nerve which 
caused Tinel's into right hand.  Motor strength of his upper 
extremities was full in all major muscle groups tested except for 
possible slight decrease in the hand intrinsic.  Two point 
examination showed decreased sensation in ulnar nerve 
distribution in the right upper extremity.  The assessment 
indicated that the Veteran had evidence of ulnar neuritis at the 
elbow with mild sensory and motor symptoms distally.  The 
examiner noted that the ulnar nerve was not at the site of the 
bullet entrance or exit and opined that the condition was 
unlikely to be related to gunshot wound.

The Veteran underwent a VA examination in March 2002.  Physical 
examination demonstrated intact median, radial and ulnar 
sensation, intact pinch grip interossei, intact anterior 
interosseous nerve and posterior interosseous nerve function, 
intact abductor pollicis brevis function.  Wrist flexion and 
extension strength, supination strength, as well as biceps and 
triceps strength was 5/5.  Biceps strength was decreased on the 
right with increased pain noted with attempting to resist strong 
force with flexion.  

VA treatment records indicate that physical examination on April 
8, 2004, demonstrated right hand with area of hypoesthesia over 
thumb, thenar aspect of palm and 2nd and 3rd fingers, weak hand 
grip, no wasting, slight pain with palpation over right wrist.  
Good radial pulse at the wrist.  EMG and nerve conduction 
examinations were scheduled.  

A May 5, 2004, occupational therapy consult report notes left 
grip strength measured 70 pounds whereas right grip strength was 
5 pounds.  The Veteran exhibited mass grasp but fingertips did 
not reach palm.  The Veteran was able to localize fine touch in 
all digits, but he was sensitive to touch throughout his right 
upper extremity.  

A May 11, 2004, right median nerve conduction was normal.  No 
carpal tunnel was indicated.  

Physical examination on May 25, 2004 revealed right hand grip 
very weak.  The examiner noted that the Veteran was right handed 
but only able to use left hand effectively.  The examiner also 
noted that the Veteran performed very poorly on simple tasks 
presented during examination and opined that the Veteran may have 
been exaggerating his symptoms and noted that there was a 
disability claim in progress.  The examiner stated that he 
reviewed notes of other providers who do not reflect the degree 
of disability that the Veteran that day presented.
   
The Veteran underwent a VA examination in September 2004.  The 
Veteran reported nonfunctional right upper extremity.  Physical 
examination demonstrated right wrist extension 45 active and 
flexion 45.  The Veteran was referred to neurology for evaluation 
of right upper extremity and EMG and nerve conduction.  Diagnosis 
was nonfunctional right upper extremity secondary to GSW to the 
right arm 8/2/71 while in military.

Neurology examination was conducted in October 2004.  Physical 
examination demonstrated decreased strength in the upper 
extremity and it was noted that the Veteran did not tolerate the 
examination as he had increased pain with even light palpation.  
The Veteran demonstrated muscle stretch reflexes of 2+ 
throughout.  EMG was requested.  EMG was ordered; however, in 
November 2004, the Veteran refused EMG and reported that he was 
unable to tolerate EMG.

The Veteran underwent a VA examination in October 2006.  The 
Veteran reported that gripping causes pain in the dorsum of his 
hand and in the radial aspect of his forearm and that his hand 
and fingers lock up at times when he attempts to grip or 
sometimes in the morning.  The Veteran reported hypesthesia, 
paresthesia, and dysesthesia in the right upper extremity.  
Physical examination demonstrated a dime-sized posterior right 
arm and anterior right arm scar, possibly where the bullet went 
in and out.  The Veteran's right arm was tender, he has decreased 
gross sensation over the radial aspect of his forearm, and he was 
unable to fully make a fist or extend his fingers, but he was 
able to nearly make a fist and nearly extend his fingers 
actively.  Passively, he was able to make a first and fully 
extend his fingers.  Flexion at the elbow of his forearm was 115 
degrees active and 155 degrees passive; extension was 60 degrees 
active and 35 degrees passive.  The Veteran had normal pronation 
and supination.  The Veteran demonstrated severely decreased 
strength in the right upper extremity as compared to the left.  
The examiner diagnosed chronic pain, decreased range of motion, 
weakness, hypesthesias, dysesthesias and paresthesias of the 
right upper extremity.  
 
The Veteran underwent a VA examination in August 2008.  After 
physical examination, the examiner determined that there was no 
residuals of nerve damage and noted that there was no 
neurological impairment present to right upper extremity but that 
the Veteran complained that the right upper extremity easily 
fatigued.

The Veteran underwent VA examination in November 2009.  The 
Veteran complained of weakness of the right upper extremity and 
difficulty using his right hand.  The Veteran reported that his 
right hand cramps/contracts with prolonged use.  The examiner 
noted that the Veteran's right arm was unable to extend past 
approximately 120 degrees at the elbow and that he had weakness 
of grip and finger extensors, that he had a mild wrist drop, and 
that he had some subjective dysesthesias in this right wrist.  
The examiner noted that the Veteran's fingers remained flexed 
most of the time.  After physical examination of the Veteran, the 
examiner diagnosed probable radial nerve injury, possible ulnar 
nerve injury, and possible right hand dystonia.  The problem 
associated with diagnosis was right arm weakness and pain 
secondary to gunshot wound.  The examiner opined that all of the 
Veteran's symptoms can be directly related to the gunshot wound 
and that his symptoms are moderately severe in level of 
impairment.  The examiner noted that in addition to weakness of 
grip and wrist, he seemed to have developed a dystonia of the 
right hand which can sometimes follow traumatic injury and that 
this impairs him because he suffers from involuntary contractions 
of his right hand when he writes.      

The Board notes that the only nearly definite diagnosis that has 
been related to the Veteran's service-connected MG V and MG VI 
injuries is that of "probable radial nerve injury."  The 
diagnoses of possible ulnar nerve injury and possible right hand 
dystonia are too tenuous on which to grant service connection.  
The reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102.  In addition, the December 1994 VA examiner 
noted that the ulnar nerve was not at the site of the bullet 
entrance or exit and opined that the condition was unlikely to be 
related to gunshot wound.

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran has a 
right arm and hand neurological disability related to service-
connected disability, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others. Evans v. West, 12 Vet. App. 22, 30 (1998).  
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical opinion 
over another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter.  It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.

The Board notes that radial nerve arises from the posterior cord 
of the brachial plexus conveying fibers from all roots of the 
plexus; it curves around the posterior surface of the humerus and 
passes down to the cubital fossa where it divides into its two 
terminal braches, the cutaneous superficial branch and the motor 
deep branch; it supplies the muscles of the posterior 
compartments of the arm and forearm and overlying skin.  The 
radial nerve is most commonly injured by fractures of the middle 
1/3 of the humerus, resulting in a loss of extension at the wrist 
("wrist drop").  Stedman's Medical Dictionary, 27th Edition 
(2000), p. 1200.  

Injury to radial nerve can affect the hand or forearm ("back" 
of the hand), "thumb side" (radial surface) of the dorsal hand, 
and fingers nearest the thumb (2nd and 3rd).  With a radial nerve 
injury, there could be abnormal sensations, difficulty extending 
the arm at the elbow, difficulty extending the wrist, numbness, 
decreased sensation, tingling, or burning sensation, or pain. 
 
Although injury to the radial nerve could cause difficulty 
extending the arm at the elbow just as with MG VI, a radial nerve 
injury could also cause difficulty extending the wrist.  As a 
radial nerve injury in this case affects the functioning of the 
right wrist and MGs V and VI injuries affect the functioning of 
the right elbow, combining MG V and VI injuries to a radial nerve 
rating is not prohibited.  38 C.F.R. § 4.55(a); 38 C.F.R. § 4.14.  

Accordingly, the Board finds that the competent medical evidence 
of record, both for and against a finding that the Veteran 
suffers from a right radial nerve injury as a result of his 
service-connected right upper arm gunshot wound is in a state of 
equipoise.  Accordingly, reasonable doubt is resolved in favor of 
the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for radial nerve injury is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


